Citation Nr: 9921263
Decision Date: 07/30/99	Archive Date: 09/09/99

DOCKET NO. 95-39 696               DATE JUL 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to reinstatement of a 100 percent rating for service-
connected residuals of chronic lymphocytic thyroiditis with weight
gain and metabolic abnormality, status post thyroid cancer and
partial thyroidectomy, for the period subsequent to October 1,
1993.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD 

J. D. Parker, Counsel 

INTRODUCTION

The veteran reported that he served on active duty from July,
August, or September 1968 to March 1974, from January 1978 to
October 1988, and from November 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from
rating decisions in September and November 1993 by the Department
of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
The Board notes that the issue currently on appeal was developed as
an earlier effective date issue, and one involving clear and
unmistakable error. However, the actual issue is simply entitlement
to reinstatement1 of a 100 percent rating. Nevertheless, the Board
finds that the veteran has not been prejudiced thereby. The veteran
has been notified (July 1996 SSOC) of the regulations pertaining to
reduction of ratings, and of the need to submit evidence and
argument regarding the question of reduction, which necessarily
includes the issue of reinstatement (or restoration) of the
assigned 100 percent rating. The veteran has been afforded, and in
fact utilized, the multiple opportunities to submit argument
pertaining to why the 100 percent rating either should not have
been terminated, should have continued, or should be restored. The
veteran has essentially argued, in multiple writings and at
personal hearings, for a "reinstatement" of the 100 percent rating,
further arguing that this was a "rate

1 In Rossiello v. Principi, 3 Vet. App. 430 (1992), which involved
a diagnostic code which provided for a 100 percent rating for a
specified period (2 years) for malignant growths, and a Note which
provided that subsequent to this period rating was to be based on
residuals, the Court held that where a diagnostic code provided
such a temporal element, the issue was not one of reduction
(whether the reduction was proper) but instead was an issue of
"reinstatement" of a 100 percent rating.

- 2 -

reduction" or "termination" of rating case. See Bernard v. Brown,
4 Vet. App. 384, 394 (1993).

With regard to the veteran's argument presented during the appeal
that payment should have been awarded him for the period from
October 1, 1993 to November 1, 1993, the Board directs the RO to
its findings herein at the end of this decision.

FINDINGS OF FACT

1. In August 199 1, the veteran filed a claim for service
connection for excessive weight gain and metabolic abnormality; in
December 1992, he filed a claim for service connection for
follicular carcinoma, advanced lymphocytic thyroiditis, and
papillary carcinoma.

2. In September 1992, the veteran underwent a partial thyroidectomy
for removal of carcinoma; the medical evidence of record
demonstrates no recurrence of carcinoma after September 1992.

CONCLUSION OF LAW

Reinstatement of a 100 percent rating for service-connected
residuals of chronic lymphocytic thyroiditis with weight gain and
metabolic abnormality, status post thyroid cancer and partial
thyroidectomy, for the period subsequent to October 1, 1993, is not
warranted. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. 4.119,
Diagnostic Codes 7903, 7914 (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a claim
that is "well grounded" within the meaning of 38 U.S.C.A. 5107(a).
That is, he has presented

3 -

a claim that is plausible. The Board is also satisfied that all
relevant facts have been properly developed. No further assistance
to the veteran is required to comply with the duty to assist
mandated by 38 U.S.C.A. 5107(a). The veteran's contentions
regarding a VA examination are addressed below.

in this veteran's case, the evidence reflects that in August 1991
the veteran filed a claim for service connection for, among other
conditions, excessive weight gain and metabolic abnormality. A VA
examination in October 1991 noted the veteran's complaints, but
found no lymphadenopathy or lymphatic obstruction.

Beginning in August 1992, the veteran was found to have a mass in
the right lobe of the thyroid gland, and, beginning in September
1992, was diagnosed by various physicians with follicular
carcinoma, lymphocytic thyroiditis, and papillary carcinoma.

in September 1992, the veteran underwent surgery for an
asymptomatic cold thyroid nodule. The frozen section was follicular
adenoma. Upon review, it was felt that there was capsular invasion;
there was an incidental finding of microscopic papillary carcinoma,
which was indicated may occur in 4 percent of normals (sic) and was
not clinically dangerous. The veteran was given a prescription of
Synthroid for the post-operative thyroid nodule.

A pathology report by the Armed Forces Institute of Pathology dated
in October 1992 reflected diagnoses regarding the right thyroid
lobe, isthmus, and parietal lobe as follows: follicular
adenoma/carcinoma, advanced lymphocytic thyroiditis, and an
incidental finding of papillary carcinoma upon microscopic focus.

At a follow-up visit for a thyroid nodule in November 1992, the
examiner noted that the veteran had been given Synthroid without
symptoms of hyper- or hypo- thyroidism. Examination of the neck
revealed diminished scar edema, without nodules or palpable thyroid
gland, and there was no adenopathy. A review of the pathology
consultation was noted to indicate that the papillary carcinoma was
an

- 4 - 

incidental finding and did not need therapy, and that the
follicular lesion was a benign adenoma.

An internal medicine treatment entry and a radiology report dated
in November 1992 reflect the conclusions of-. bilateral hilar
adenopathy, superior mediastinal adenopathy, and periacinal
adenopathy; and that these findings in a patient with a clinical
history of follicular thyroid carcinoma most likely represented
metastatic foci.

In December 1992, the veteran filed a claim for service connection
for follicular carcinoma, advanced lymphocytic thyroiditis, and
papillary carcinoma. An RO rating decision in December 1992 denied
service connection for excessive weight loss and metabolic
abnormality, finding that these conditions were not disabilities.

In January 1993, the veteran underwent a mediastinoscopy to
determine whether hilar adenopathy and adenopathy in the right and
left paratracheal areas were related to papillary carcinoma. The
post-operative diagnosis was noncaseating granuloma (probable
sarcoid).

An outpatient treatment entry in February 3, 1993 reflects that a
follow-up visit from the January 1993 mediastinoscopy resulted in
an assessment of stage I sarcoidosis with no evidence of organ
dysfunction. An outpatient treatment entry in February 15, 1993
reflects that, at a follow-up visit for papillary thyroid
carcinoma, the veteran reported no complaints, and reported an
increased size of thyroid and occasional fatigue for the previous
two months. The assessment was follicular adenoma/papillary, and
that the veteran was euthyroid, was doing well, and that Synthroid
would be continued.

An RO rating decision dated in May 1993 denied service connection
for follicular and papillary carcinoma with lymphocytic
thyroiditis, post-operative partial thyroidectomy, finding that
service medical records were negative for this condition and this
condition was not indicated until after service separation; the
veteran was notified of this decision in June 1993.

- 5 -

In July 1993, the RO issued a statement of the case which, among
other issues, included service connection for excessive weight gain
and metabolic changes, informing the veteran that service
connection was not warranted because these conditions were
laboratory findings and not a diagnosis of disability.

In a letter dated in August 1993, the veteran indicated that he
wished to raise a claim of service connection for sarcoiditis.

In a letter dated in August 1993, Mark Smith, M.D., wrote that,
based on the physical findings at the time of the thyroid
lobectomy, the size of the nodule, and laboratory values which
"could be" related to thyroid problems, "I feel that you had the
thyroid carcinoma and thyroiditis for a minimum of several months
prior to when the diagnosis was made. There is no doubt in my mind
that you had both follicular and papillary carcinoma and
thyroiditis 40 days prior to the diagnosis."

During a personal hearing in September 1993, the veteran testified
in relevant part that: he first incurred a thyroid disorder in June
1992, over one year after service separation; and that his weight
gain, hyperlipidemia, and lower metabolic rate (which he contended
caused low body temperature) were early manifestations of a thyroid
condition.

The veteran submitted excerpts from several medical treatises or
medical literature. An entry entitled "Laboratory findings in
endocrine disorders" indicates that hypothyroidism is manifested by
increased levels of cholesterol, and hyperthyroidism is manifested
by decreased levels of cholesterol. An entry entitled "Goiter:
types and causes" in a chapter entitled "Controlling Abnormal
Thyroid Secretion" indicates that hypothyroidism depresses the
metabolic rate, causing signs and symptoms, including
cardiovascular and cutaneous effects, including slightly lower body
temperature. An article by Paul Ladenson, M.D., Thyroid Nodules and
Goiter, in relevant part indicated by the veteran, includes the
proposition that "Papillary carcinoma and mixed papillary-
follicular carcinoma of the thyroid, the most common forms of
thyroid cancer, account for two thirds of all thyroid

- 6 -

malignancies. In general, these tumors are indolent in their growth
and spread to regional lymph nodes or undergo local invasion." The
veteran submitted articles by Robert Rude, M.D., and Frederick
Singer, M.D., entitled Primary Hyperparathyroidism, and an article
entitled "hyperlipoproteinemia (Hyperlipidemia)", in Nutritional
and Metabolic Disorders. The veteran also submitted an article
entitled "Hypothyroidism," in a chapter entitled "Treatment of
Thyroid Storm," in Endocrine Disorders, for the proposition that,
in laboratory evaluation, a low level of circulating TSH is found
in secondary hypothyroidism, whereas in primary hypothyroidism
levels of TSH are very high, and that serum cholesterol levels are
generally low in secondary hypothyroidism and high in primary
hypothyroidism. An entry entitled "Hashimoto's Thyroiditis" in
Endocrine Disorders includes the proposition that this disorder is
believed to be the most common cause of primary hypothyroidism, and
that there may be an increased incidence of thyroid neoplasia,
particularly papillary carcinoma, possibly because of increased TSH
stimulation.

A hearing officer decision in September 1993 resolved reasonable
doubt in the veteran's favor to grant service connection for
thyroid cancer and chronic post- operative residuals of lymphocytic
thyroiditis. The decision relied on the August 1993 opinion of Dr.
Smith that (based on the physical findings at the time of the
thyroid lobectomy, size of the nodule, and the veteran's weight
gain) the veteran likely had the thyroid cancer and thyroiditis for
several months prior to diagnosis. A rating decision in November
1993 assigned an effective date of I 00 percent rating from
December 10, 1992, and a 10 percent rating from November 1, 1993
for the veteran's service-connected disability, chronic lymphocytic
thyroiditis with weight gain and metabolic abnormality, status post
partial thyroidectomy. The veteran was notified of this decision in
December 1993.

VA outpatient treatment records dated from March 1974 to October
1993 reflect that in 1991 the veteran had hyperlipidemia and was
placed on a low cholesterol diet.

7 -                                                         

At a personal hearing in April 1994, the veteran testified that: he
was on thyroid medication for a metabolic abnormality and to
prevent recurrence of carcinoma; that the last surgery performed
(to determine whether cancer had migrated to his lymph nodes) was
in January 1993; and that he was being treated by VA for
cholesterol, high blood pressure, and thyroid conditions. The
veteran's representative stated at the hearing that the veteran was
very familiar with the laws and regulations of the Department of
Veteran's Affairs. At the personal hearing, the veteran also raised
various contentions, which are addressed below.

A hearing officer decision in April 1994 changed the date of change
of rating from 100 percent to 10 percent, from November 1, 1993 to
October 1, 1993, and also found that the effective date for a 1 00
percent rating was June 5, 1991, instead of the original
erroneously assigned date of December 10, 1992. A rating decision
in December 1994 reflects these changes.

A VA compensation examination in January 1995 noted a medical
history which included that follow-up examinations to the September
1992 subtotal thyroidectomy (for follicular and papillary
carcinoma) had been negative for any residual cancer, specifically
including a September mediastinal mass which was discovered and
biopsied in January 1993 and was negative for cancer. At the
January 1995 examination, the veteran complained of chest pains and
shortness of breath and wheezing, and asthmatic attacks, but no
other complaints. Physical examination noted no lymphadenopathy.

A medical entry entitled "Levothyroxine," received in May 1995,
reflects that Synthroid is a brand name for levothyroxine, which is
a drug used for replacement therapy to: (1) correct thyroid
deficiency (hypothyroidism); (2) treat simple goiter and benign
thyroid nodules; (3) treat Hashimoto' s thyroiditis; and (4) as
adjunctive prevention and treatment of thyroid cancer.

During a VA compensation examination in May 1997, the veteran's
thyroid therapy was presumed to be adequate with no physical or
laboratory findings for hypothyroidism.

8 -

During a personal hearing in May 1998, the veteran restated
procedural due process contentions (that he was not afforded a VA
compensation examination prior to reduction from 100 to 10 percent;
interpretation of Diagnostic Code 7914) and submitted medical
articles. He testified that he was taking Synthroid, but no other
drugs for cancer treatment.

During a personal hearing in January 1999 before the undersigned
member of the Board, sitting in Portland, Oregon, the veteran
testified that: he was being treated for cancer; that he was being
treated with Synthroid; and that he was still not willing to come
to a VA examination until compensation is reinstated. At this
hearing, the veteran reiterated his previously advanced contentions
that the medical record shows that, because there was no evidence
showing that he was not being treated for cancer, then the medical
evidence should be interpreted to say that he was still being
"followed" for cancer; that there was no legal basis for VA to ask
him to come in for a medical examination; that he should get
separate ratings, one for carcinoma of thyroid and another for the
thyroiditis; and that due process 60 day notice prior to reduction
is important because it is a statutory entitlement.

Subsequently, the veteran submitted multiple documents, included
much duplicate material already of record, restated his contentions
in additional written briefs and statements, and added multiple
commentary regarding his discontent with the way the hearing before
the Board was conducted.

The veteran indicates that an article from the National Cancer
Institute entitled "Thyroid cancer" states that carcinoma of the
thyroid gland is an uncommon cancer, and that papillary or
follicular tumors are highly treatable and usually curable; and
that an elevated serum thyroglobulin level correlates strongly with
recurrent tumor when found in patients with differentiated thyroid
cancer during postoperative evaluations.

The veteran's service-connected residuals of chronic lymphocytic
thyroiditis with weight gain and metabolic abnormality, status post
thyroid cancer and partial

9 -

thyroidectomy, are rated under the provisions of Diagnostic Codes
7903 and 7914. 38 C.F.R. 4.119, Diagnostic Codes 7903, 7914 (1998).
Since the veteran filed his claim for an increased rating for post
operative papillary carcinoma of the thyroid in 1991, and the
cessation of a 100 percent rating and rating on residuals occurred
in 1993, his claim must be examined under the regulations in effect
before June 6, 1996 to determine the issue at hand.

Prior to June 6, 1996, cancer of the thyroid, was rated under 38
C.F.R. 4.119, Diagnostic Code 7914, new growths, malignant, of any
part of the endocrine system. Under the former provisions of
Diagnostic Code 7914, a 100 percent disability rating was warranted
for cancer of the thyroid. A Note provided as follows: "The rating
under code 7914 will continue for one year following the cessation
of surgical, x-ray, antineoplastic chemotherapy, or other
therapeutic procedure. At this point, if there has been no local
reoccurrence or metastasis, the rating will be made on residuals."

The Board notes that the veteran urges an interpretation of
Diagnostic Code 7914 to the effect that, because this Diagnostic
Code does not mention being a temporary rating, that a 100 percent
rating does not cease without specific procedural findings and due
process, including a VA examination. He contends that, because
there is no medical evidence of record, for an eight month period
beginning January 1993, that the veteran had a reoccurrence of
cancer or metastasis, that the burden was on the VA to prove that
the cancer had not locally recurred at the end of one year However,
the specific language of Diagnostic Code 7914 (38 C.F.R. 4.119
(1995)) provides that a 100 percent disability rating was warranted
for any new malignant growths in any specified part of the
endocrine system. That rating was to be continued for one year
following the cessation of surgical, X-ray, antineoplastic
chemotherapy, or other therapeutic procedure. At that point, if
there had been no recurrence, the rating was to be based on the
residual disability.

Notwithstanding the veteran's contentions, Diagnostic Code 7914
does not provide for the procedural due process of medical proof of
the absence of cancer in order to cease the 100 percent rating for
thyroid cancer. The regulation itself specifically

- 10-

delineates the period for a 100 percent rating (one year following
the cessation of specified medical procedures) including, as in
this veteran's case, surgical procedure of a partial lobectomy in
September 1992, with mediastinoscopy in January 1993. Even
assuming, arguendo, that medical evidence was required to
demonstrate that the veteran's thyroid cancer was not productive of
local recurrence or metastases, in this veteran's case, there was
medical evidence of record which reflected that the veteran did not
have any new malignant growths associated with thyroid cancer.
Outpatient treatment records reflected that in February 1993 there
was no evidence of organ dysfunction, and that, while the veteran
reported an increased size of thyroid and occasional fatigue for
the previous two months, he reported no complaints, and an
assessment which included that the veteran was euthyroid, was doing
well, and that Synthroid would be continued. There is no due
process requirement that a VA examination, which the outpatient
treatment records reflect the veteran was given, specifically
consist of a "compensation" examination.

With regard to the interpretation of Diagnostic Code 7914, the
veteran acknowledges that the Note provides that the rating will
continue for one year following the cessation of surgical, X-ray or
chemotherapy, or other therapeutic procedure, and that if there has
been no local recurrence or metastases, the rating will be made on
residuals. However, he contends that due process required a VA
examination and notice of intention to reduce before a reduction
can be effected. The Board notes the veteran's argument that due
process, in accordance with 38 C.F.R. 3.103 and 3.105, requires 60
day pretermination notice, which was not complied with regarding
"reduction" of the assigned rating from 100 percent to 10 percent
for his service-connected chronic lymphocytic thyroiditis with
weight gain and metabolic abnormality, status post carcinoma and
partial thyroidectomy.

The procedural due process provisions regarding reductions do not
apply, however, as the provisions of 38 C.F.R. 3.105 specifically
apply only to "running awards." A grant of a 100 percent rating
under Diagnostic Code 7914 (1993) is not a running award because
the Diagnostic Code applicable at the time of the 1993 decision (to
cease the 100 percent rating and rate on residuals) itself provides
that a 100 percent rating for malignant growths of the endocrine
system will be for 1 year after

- 11 -

"surgical," radium, deep X-ray, or "other therapeutic procedure."
This provision then provided that: "At this point, if 1 year has
elapsed without reoccurrence or metastasis, the rating will be made
on residuals." That is, Diagnostic Code 7914 itself contains a
temporal element, and the 100 percent rating ceases to exist by
operation of the provision of the Diagnostic Code which granted the
100 percent rating.

The case the veteran cited in support of his proposition (variously
stated) that the 100 percent rating should continue until a VA
examination and adjudicatory finding (or other due process
procedures) were entered after the one year period, is Dofflemeyer
v. Derwinski, 2 Vet. App. 277 (1992). As distinguished from
Dofflemeyer, however, the disability was schizophrenia, for which
the Diagnostic Code did not specifically provide for the cessation
of a 100 percent rating following the last treatment, whereas under
Diagnostic Code 7914 the 100 percent rating ceased to exist by
operation of the terms of the Diagnostic Code. The Court, in
Rossiello v. Principi, 3 Vet. App. 430, 433 (1992), made such a
distinction from the facts and diagnostic code used in Dofflemeyer.
The Court held that, "[u]nlike the situation presented in
Dofflemeyer, where a disability rating was improperly reduced, this
appellant's 100% rating ceased to exist by operation of the
[Diagnostic Code] . . . The basis for the 100% rating, in the
absence of 'local recurrence or metastases,' no longer exists."

The veteran attempts to distinguish the facts in his case from
those in Rossiello, arguing that his case involved the termination
of a 100 percent rating, the method of termination was different,
and the status of carcinoma was different. The Board finds these
factual distinctions not to be legally significant. Rossiello did,
in fact, involve the reinstatement of a 100 percent rating; the
method of termination was the temporal component contained in the
diagnostic code ("[t]he rating . . . will be continued for 2 years
following [stated medical procedures]"); and the factual
distinction between types of cancer is of virtually no legal
significance in interpreting the Court's precedent. The regulatory
language in Rossiello ("if there has been no local recurrence or
metastases, the rating will be made on residuals") is virtually
identical to the language of Diagnostic Code 7914 ("if there has
been no

- 12 -

local reoccurrence or metastasis, the rating will be made on
residuals"); the parallel regulatory language is more legally
determinative in interpreting Diagnostic Code 7914 in this
veteran's case than the factual distinctions the veteran urges.

The procedural due process provisions regarding a mandatory VA
examination and notice (subject to the provisions of 38 C.F.R.
3.105(e)) prior to termination were subsequently added on June 5,
1996, when the provisions of 38 C.F.R. 4.119, Diagnostic Codes 7903
and 7914 were revised. However, as the issue currently on appeal to
the Board is not whether an increased rating is warranted for the
current level of disability, but rather whether a reinstatement of
a 100 percent rating for service-connected residuals of chronic
lymphocytic thyroiditis with weight gain and metabolic abnormality,
status post thyroid cancer and partial thyroidectomy, is warranted,
the change in regulation in 1996 is not retroactive to the RO
action of November 1993 to cease a I 00 percent rating and rate on
residuals. See Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1,
1998) (a revised rating schedule does not apply prior to effective
date of schedule). The veteran does not contend otherwise.

In this veteran's case, there has been no medical evidence of the
recurrence of the cancer after one year from the last treatment.
The evidence shows that the primary residual disability is chronic
lymphocytic thyroiditis with weight gain and metabolic abnormality,
analogous to hypothyroidism, which is rated in accordance with 38
C.F.R. 4.119, Diagnostic Code 7903. The medical evidence reflects
that the veteran is using Synthroid as a thyroid replacement. Due
to the partial removal of his thyroid gland, rating of the disorder
as residuals under Diagnostic Code 7903 is appropriate. Under the
former provisions of Diagnostic Code 7903, a 10 percent rating was
warranted for moderate hypothyroidism with fatigability. A minimum
rating of 10 percent was assigned when continuous medication was
required for the control of hypothyroidism. A 30 percent rating was
warranted for moderately severe hypothyroidism, manifested by a
sluggish mentality and other indications of myxedema, as well as
decreased levels of circulating thyroid hormones (T4 and/or T3 by
specific assays). Since the veteran has had no new malignant
growths of the thyroid, his service-connected disability is not
rated under the provisions of

- 13 -

Diagnostic Code 7914, but is rated on residual of the post-
operative papillary carcinoma of the thyroid. 38 C.F.R. 4.119,
Diagnostic Code 7914.

In this regard, the Board notes the veteran's additional
contention, offered at the May 1998 personal hearing, that "there
is no medical record in evidence that states that there is no
reoccurrence," and cites to 38 C.F.R. 3.343, 3.344 ("will not be
reduced in the absence of clear error without examination showing
material improvement in physical and mental condition"). However,
those provisions are not applicable as this is not a case of a
total disability rating which was warranted by the severity of the
condition, but was instead granted based on the diagnosis of
thyroid cancer and granted purely based on the date of the last
medical treatment or procedure regarding thyroid cancer.

There had been no recurrent or metastatic malignancy demonstrated
for one year (since September 1992). Therefore, as provided in the
regulation, the rating must be based on the existing residuals.
With respect to the rating code assigned, the RO has properly
followed the rating schedule in rating the disability under its
residuals in the absence of any local recurrence or metastases of
the carcinoma. 38 C.F.R. Part 4, 4.119, Diagnostic Codes 7903, 7914
(1993). It is clear from the description assigned under Diagnostic
Code 7903, residuals of chronic lymphocytic thyroiditis with weight
gain and metabolic abnormality, status post thyroid cancer and
partial thyroidectomy, that the rating is based on the fact that
the veteran had cancer. However, it would not be appropriate to
rate the disability under code 7914, as the veteran contends, since
there is no indication of recurrence. Should the cancer recur, or
metastasize, then a rating under code 7914 would be appropriate.

In this case, the residuals of the status post thyroidectomy for
carcinoma, for the period subsequent to October 1, 1993, warrant a
rating of no more than 10 percent. 38 C.F.R. 4.119, Diagnostic Code
7914. Review of the evidence reveals that a disability rating in
excess of 1 0 percent for hypothyroidism is not warranted under the
former or the revised provisions of Diagnostic Code 7903. The
evidence shows that the veteran is on continuous medication
(Synthroid) for the control of hypothyroidism, and the evidence
does not show that the veteran has moderately

- 14 -

severe hypothyroidism, manifested by a sluggish mentality and other
indications of myxedema, as well as decreased levels of circulating
thyroid hormones.

The veteran, contrary to his contentions, has not been deprived of
any benefits previously assigned. He had a thyroid carcinoma, and
he was properly assigned a 100 percent rating for the one year
period following its removal. 38 C.F.R. Part 4, Code 7914 (1993).
At this time, the veteran's thyroid disability is treated with
medication (Synthroid) and there is no basis for a greater than 10
percent rating.

The Board also notes the veteran's argument that a VA adjudicator's
determination that the veteran did not have cancer, although based
on the medical evidence of record, constitutes exercise of its own
medical conclusion. However, where, as in this case, the
adjudicator makes a rating decision, which the regulations require
the adjudicator to do, which is based on the medical evidence of
record, and is not used to rebut medical evidence which is of
record, ft is not a substitution of its "own unsubstantiated
medical conclusions." See Colvin v. Derwinski, 1 Vet. App. 171, 175
(1991). See also Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) ("It is the
responsibility of the BVA...to assess the credibility and weight to
be given the evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (it is the province of VA adjudicators to weigh the
probative value of medical opinion).

Just as the VA adjudicator may not substitute its own medical
opinion which is contrary to the evidence of record, neither may
the veteran substitute his lay opinion for medical evidence. The
existence of recurrent malignancy or metastasis is clearly a matter
of medical expertise, and there was no competent medical evidence
of record that shows the presence of malignancy or metastasis at
the time the 100 percent rating ceased. The veteran, as a lay
party, is not competent to establish the presence of malignancy or
metastasis by testimony or statements. Espiritu v. Brown, 2 Vet.
App. 492 (1992).

Since malignancy or metastasis was not present, the lay argument
that the medication Synthroid then prescribed the appellant
consisted of some therapeutic

- 15 -

procedure for a malignancy must likewise fail. The Board notes the
veteran's indirect contention stated in various ways and before the
Board at the personal hearing that, because he is or was being
treated with Synthroid, he is or was being treated for cancer, that
is, that the prescription of Synthroid is evidence that the veteran
probably has cancer. However, the veteran admitted that he was not
using any drug for cancer treatment and is only using Synthroid,
and that Synthroid is also used to treat chronic thyroiditis.

Nevertheless, he contends that the medical evidence he has
submitted shows that Synthroid is used for treatment of carcinoma.
The medical evidence does not, in fact, show that Synthroid is used
for treatment, as opposed to prevention, of carcinoma. The medical
evidence submitted by the veteran, in the form of various medical
treatises or medical literature, only demonstrates that Synthroid
is used, in part, for prevention of recurrence of carcinoma; it
does not establish the presence of carcinoma, including its
recurrence. The medical evidence also shows that Synthroid is used
as replacement therapy to correct thyroid deficiency
(hypothyroidism), which the medical evidence shows the veteran had.

In this regard, the veteran testified (May 1998 hearing) that, at
the time Synthroid was administered to him, it was explained to him
(by whom is not indicated) that it was due to the carcinoma. With
regard to such statements, however, even assuming, arguendo, that
they were alleged to be from a medical professional, the Court has
held that such a veteran's account, "filtered as it [is] through a
layman's sensibilities, of what a doctor purportedly said is simply
too attenuated and inherently unreliable to constitute 'medical'
evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

With regard to the veteran's contention that "carcinoma" is a part
of the service- connected disability, the Board finds that the
veteran is status post thyroid cancer and has included the same in
characterization of his disability. In this regard, the Board notes
that the September 1993 hearing officer rating decision granted
service connection for thyroid cancer and chronic post-operative
residuals of lymphocytic thyroiditis. As the evidence reflects that
the veteran had carcinoma,, but the medical

- 16 -

evidence of record demonstrates no recurrence of carcinoma after
September 1992, service connection for carcinoma necessarily meant
residuals of carcinoma, as only current actual "disability" may be
compensated. The Court has held that "[i]n order for the veteran to
be awarded a rating for service-connected [disability], there must
be evidence both of a service-connected disease or injury and a
present disability which is attributable to such disease or
injury." Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
"Congress specifically limits entitlement for service-connected
disease or injury to cases where such incidents have resulted in a
disability. See 38 U.S.C.A. 1110 (West 1991). " Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992).

The inclusion of residuals of carcinoma as part of the veteran's
disability, however, does not, as the veteran contends, mean that
a "thyroid" disability and "carcinoma" are two separate
disabilities. The evidence of record reflects that a partial
thyroidectomy was conducted for the very purpose of removal of
carcinoma; therefore, the service-connected thyroid residuals are
inherently residuals of the September 1992 surgery for removal of
carcinoma. The veteran argues that, even though he has been awarded
a 100 percent rating and a subsequent 10 percent rating based on
findings that his thyroid disorder was residual to carcinoma (which
medical opinion evidence showed existed undiagnosed during a one
year post- service presumptive period), because the evidence
currently shows no carcinoma, he desires separate ratings for
carcinoma and a thyroid disability, thus permitting him to further
argue to his benefit that he should keep the currently assigned 10
percent for thyroid disability and should be awarded a 100 percent
rating for carcinoma (which he obliquely implies that he currently
has). VA disability compensation regulations provide that the
evaluation of the same disability under various diagnoses is to be
avoided. 38 C.F.R. 4.14 (1998). The veteran's interpretation, which
would yield such an anomalous result, is rejected as inconsistent
with the medical evidence and rating history.

A hearing officer decision in April 1994 changed the date of
reduction of rating from 100 percent to 10 percent from November 1,
1993 to October 1, 1993, and also found that the effective date for
a 100 percent rating was June 5, 1991, instead

- 17 -

of the original erroneously assigned date of December 10, 1992. A
rating decision in December 1994 reflects these changes.
Notwithstanding the characterization (in the hearing officer
decision and statement of the case, as well as the veteran's
characterization of the issue) of the original assignment of an
incorrect effective date as one of "clear and unmistakable error"
under the provisions of 38 C.F.R. 3.105(a), the Board considers the
viable and meaningful issue to be as stated on the title page of
this decision. The only part of the issue in this case that
pertains to a specific effective date is whether the reduction, if
permissible at all should be October 1 or November 1, 1993. In this
case, the Board's action below (see page 19 of this decision)
renders moot the question of the effective date inasmuch as the
Board agrees the veteran is entitled to retain the last month's
payment at the 100 percent level and that it was not subject to
recoupment by the RO.

With regard to the veteran's dissatisfaction regarding the Board
hearing, the Board notes the veteran's specific complaints that:
the Board member did not allow the veteran adequate participation
in the hearing; he "appeared" to reject the submission of new
evidence; he refused to discuss the evidence at the hearing; he
misstated the issues; "effective[sic]" refused to allow the veteran
"to present the evidentiary record"; and made statements contrary
to the evidentiary record.

The Board notes that at three separate personal hearings during the
pendency of some aspect of his current claim the veteran has
presented sworn testimony and written statements and materials, in
addition to the numerous and lengthy written submissions he has
entered into the record. Notwithstanding the veteran's general
dissatisfaction regarding the Board hearing, he has not stated with
specificity what actions by the Board member allegedly thwarted his
due process rights, or what specific information or testimony he
was prevented from entering into the record, or in what way he is
alleged to have been prejudiced by the claimed actions. In light of
the voluminous and painstakingly detailed statements and analysis
the veteran has submitted into the record, his acknowledgment of a
thorough understanding of veterans benefits law and regulations,
and his testimony at the May 1998 hearing that he had presented
what he wanted to present at the hearing, the Board finds that the
veteran's allegations regarding prejudice associated with the Board
hearing are

- 18 -

without substantial merit. The veteran was careful to state that
the Board member reappeared" to reject the submission of new
evidence; however, the veteran has not alleged that any proffered
evidence was rejected. The veteran has no right in law to have the
presiding Board member discuss the evidence at the hearing; the
purpose of the personal hearing is to permit the veteran to submit
testimony and evidence in support of his claim. The adjudicator
submits its reasons and bases in its written decision. The
transcript of the hearing speaks for itself with regard to the
veteran's allegation that the Board member showed "obvious
hostility" toward him.

For the reasons indicated, the Board finds that reinstatement of a
100 percent rating for service-connected residuals of chronic
lymphocytic thyroiditis with weight gain and metabolic abnormality,
status post thyroid cancer and partial thyroidectomy, for the
period subsequent to October 1, 1993, is not warranted. 38 U.S.C.A.
1155, 5107(a); 38 C.F.R. 4.119, Diagnostic Codes 7903, 7914 (1993).

The Board notes the veteran's claim that payment for a 1 00 percent
rating should have been made to November 1, 1993, and not to
October 1, 1993; that is, that the RO should not have recouped the
payment made to him for the period-from October 1, 1993 to November
1, 1993, a one month period for which the RO administratively erred
in granting payment. The veteran has outlined his position at the
January 1999 hearing before the Board (see page 11 of the hearing
transcript). The Board agrees with the veteran's basic assertion
that, as the payment for the period October 1, 1993 to November 1,
1993 was made by VA administrative error, and due to no fault of
the veteran, such debt created in error should not have been
recouped from subsequent payments. The RO should make the
appropriate correction in adjustments in payments to the veteran to
reflect this change.

- 19 -

ORDER

Reinstatement of a 100 percent rating for service-connected
residuals of chronic lymphocytic thyroiditis with weight gain and
metabolic abnormality, status post thyroid cancer and partial
thyroidectomy, for the period subsequent to October 1, 1993, is
denied.

BRUCE KANNEE 
Member, Board of Veterans' Appeals 

